         Case 1:19-cv-10023-KPF Document 189 Filed 07/20/20 Page 1 of 27




1(212) 318-6626
jamesbliss@paulhastings.com


July 20, 2020


VIA ECF AND ELECTRONIC MAIL

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Petróleos de Venezuela, et al. v. MUFG Union Bank, N.A., et. al., Case No. 1:19-cv-10023-KPF
        (S.D.N.Y.)

Dear Judge Failla:

On July 16, 2020, after the filing of the parties’ summary judgment reply papers, the United States filed a
Statement of Interest in Crystallex International Corp. v. Venezuela, Case No. 17-mc-00151-LPS (D. Del).
This Statement of Interest and the accompanying letters from the U.S. Department of State Special
Representative for Venezuela, Elliott Abrams, and the Director of the U.S. Department of Treasury Office
of Foreign Assets Control, Andrea Gacki, are directly relevant to Plaintiffs’ act of state arguments.
Specifically, in these submissions, the United States “recognizes the authority of Interim President Guaidó
to preserve [CITGO]” (Abrams letter, p. 2) and states, among other things, (i) that “PDVH’s shares, which
provide indirect ownership of CITGO, are at the heart of the United States’ current foreign policy efforts
with respect to Venezuela” (Statement, p. 4), (ii) that “[CITGO’s] loss would be a great political victory for
the Maduro regime, which has already claimed that the United States and Guaidó are conspiring to ‘steal’
CITGO” (id.), and (iii) that “the impact [of losing CITGO] on Guaidó, the interim government, and U.S.
foreign policy goals in Venezuela, would be greatly damaging and perhaps beyond recuperation” (id.).

The Statement of Interest and accompanying letters are attached for the Court’s convenience.


Respectfully,



James R. Bliss
of PAUL HASTINGS LLP

cc: Counsel of record
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 1 of
                                              Filed 07/20/20    18 PageID
                                                             Page  2 of 27 #: 6526




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



  CRYSTALLEX INTERNATIONAL
  CORPORATION,

                         Plaintiff,
        v.                                      C.A. No. 17-mc-00151-LPS

  BOLIVARIAN REPUBLIC OF VENEZUELA,

                         Defendant.



                 STATEMENT OF INTEREST OF THE UNITED STATES

OF COUNSEL:

ETHAN P. DAVIS
Acting Assistant Attorney General

DAVID M. MORRELL
Deputy Assistant Attorney General

DIANE KELLEHER
Assistant Branch Director
Federal Programs Branch

JOSEPH E. BORSON (Va. Bar No. 85519)
JOSEPH J. DEMOTT (Va. Bar No. 93981)
Trial Attorneys
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L St. NW
Washington, DC 20530
Phone: (202) 514-1944
Fax: (202) 616-8470
Email: joseph.borson@usdoj.gov

Attorneys for the United States

Dated: July 16, 2020
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 2 of
                                              Filed 07/20/20    18 PageID
                                                             Page  3 of 27 #: 6527




                                                  TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

  I.        The Current Situation in Venezuela Implicates Important U.S. Foreign Policy
            and National Security Interests........................................................................................ 2

  II.       Changed Circumstances Could Justify Granting Venezuela’s Motion............................ 4

  III.      If the Court Denies the Pending Motions to Dissolve or Quash the Writ of
            Attachment, It Should Not Authorize Crystallex to Proceed Toward a Sale
            at This Time..................................................................................................................... 8

       A.   OFAC is currently reviewing Crystallex’s license application and is not yet
            in a position to issue a decision........................................................................................ 9

       B.   Proceeding toward a sale at this time would imperil the United States’ foreign
            policy and national security interests, and would serve no purpose if OFAC
            ultimately denies Crystallex’s license application. ........................................................ 11

CONCLUSION............................................................................................................................. 13




                                                                      i
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 3 of
                                              Filed 07/20/20    18 PageID
                                                             Page  4 of 27 #: 6528




                                                 TABLE OF AUTHORITIES

Cases

Austria v. Altmann,
 541 U.S. 677 (2004) .................................................................................................................... 6

Banco Nacional de Cuba v. Sabbatino,
 376 U.S. 398 (1964) .................................................................................................................... 8

Crystallex Int’l Corp. v Bolivarian Rep. of Venezuela,
 333 F. Supp. 3d 380 (D. Del. 2018) .................................................................................... 5, 6, 8

Crystallex Int’l Corp. v Bolivarian Rep. of Venezuela,
 932 F.3d 126 (3d Cir. 2019) .............................................................................................. 5, 8, 13

First National City Bank v. Banco Para El Comercio Exterior de Cuba, (“Bancec”),
  462 U.S. 611 (1983) ................................................................................................................ 4, 5

Hunton & Williams v. U.S. Dep’t of Justice,
 590 F.3d 272 (4th Cir. 2010) ....................................................................................................... 1

Jama v. Immigration & Customs Enforcement,
  543 U.S. 335 (2005) .................................................................................................................. 12

Jimenez v. Palacios,
  C.A. No. 2019-0490-KSJM, 2019 WL 3526479 (Del. Ch. Aug. 2, 2019).................................. 8

Landis v. N. Am. Co.,
  299 U.S. 248 (1936) .................................................................................................................... 8

Regan v. Wald,
 468 U.S. 222 (1984) .................................................................................................................. 12

United States v. Pink,
 315 U.S. 203 (1942) .................................................................................................................... 8

Zarmach Oil Servs., Inc. v. U.S. Dep’t of the Treasury,
  750 F. Supp. 2d 150 (D.D.C. 2010)........................................................................................... 12

Zivotofsky v. Kerry,
  576 U.S. 1 (2015) ........................................................................................................................ 7

Statutes

28 U.S.C. § 517............................................................................................................................... 1


                                                                       ii
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 4 of
                                              Filed 07/20/20    18 PageID
                                                             Page  5 of 27 #: 6529




50 U.S.C. § 1702(a)(1)(B) ............................................................................................................ 12

Rules and Regulations

31 C.F.R. § 591.201 ........................................................................................................................ 9

31 C.F.R. § 591.407 ........................................................................................................................ 9

31 C.F.R. § 591.506(c).................................................................................................................... 9

Other Authorities

84 Fed. Reg. 3282 (Feb. 11, 2019) ................................................................................................. 9

“Democratic Transition Framework for Venezuela – Fact Sheet” (Mar. 31, 2020),
  https://www.state.gov/democratic-transition-framework-for-venezuela..................................... 3

Remarks by U.S. Commerce Sec. Wilbur L. Ross Brasilia, Brazil (Aug. 1, 2019)
 https://www.commerce.gov/ news/speeches/2019/08/remarks-us-commerce-
 secretary-wilbur-l-ross-venezuela-infrastructure) ....................................................................... 3

Statement by Sec. Steven T. Mnuchin Meeting on Venezuela (Apr. 19, 2018),
  https://home.treasury.gov/news/press-releases/sm0353.............................................................. 2




                                                                     iii
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 5 of
                                              Filed 07/20/20    18 PageID
                                                             Page  6 of 27 #: 6530




                                          INTRODUCTION


      The United States files this Statement of Interest 1 in response to the invitation of this Court, 2

see D.I. 154 at 23. The United States respectfully submits the following views: (1) the current

situation in Venezuela implicates important U.S. foreign policy and national security interests, and

has changed materially since this Court originally issued the writ of attachment in 2018; (2) these

changed circumstances could justify granting the Bolivarian Republic of Venezuela’s

(“Venezuela”) Rule 60(b) motion; and (3) even if this Court denies or defers the Rule 60(b) motion,

and the motion to quash the writ of attachment, it should not authorize Crystallex International

Corp. (“Crystallex”) to proceed toward the contemplated sale of shares of PDV Holding, Inc.

(“PDVH”) owned by the Venezuelan national oil company, Petróleos de Venezuela, S.A.

(“PDVSA”) at this time. Such a sale is dependent on a license from Treasury’s Office of Foreign

Assets Control (“OFAC”), and moving forward in the manner Crystallex suggests could imperil

U.S. foreign policy and national security interests.




        1
           Congress has authorized the Attorney General to send “any officer of the Department . . .
to any . . . district in the United States to attend to the interests of the United States in a suit pending
in a court of the United States.” 28 U.S.C. § 517. “A statement of interest, which is authorized
by 28 U.S.C. § 517, is designed to explain to a court the interests of the United States in litigation
between private parties.” Hunton & Williams v. U.S. Dep’t of Justice, 590 F.3d 272, 291 (4th Cir.
2010) (Michael, J., dissenting).
        2
         The United States recognizes that this Statement of Interest is being filed the day before
this Court’s hearing on the pending motions. See D.I. 174. The United States sincerely apologizes
to the Court and the parties for any inconvenience caused by filing so close to the hearing date.

                                                     1
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 6 of
                                              Filed 07/20/20    18 PageID
                                                             Page  7 of 27 #: 6531




                                          DISCUSSION

I.     The Current Situation in Venezuela Implicates Important U.S. Foreign Policy and
       National Security Interests.

      As detailed in the attached letter from Elliott Abrams, Special Representative for Venezuela

at the U.S. Department of State, Venezuela is currently in the midst of an unprecedented

humanitarian, political, and economic crisis. See Letter from Elliott Abrams to Ethan Davis, dated

July 16, 2020, attached hereto as Ex. 1, at 1. The country is currently grappling with an illegitimate

regime led by Nicolás Maduro and an inner circle of corrupt officials. Id. Over the past two

decades, Maduro and his predecessor, Hugo Chávez, have destroyed democratic institutions,

repressed free speech, committed serious human rights abuses, and ruined the prosperity

Venezuela once enjoyed. Id. at 1-2. The Maduro regime has become a source of great instability

in the entire region. Id. at 1. The regime’s abuses have resulted in the greatest refugee crisis in

Latin American history, with more than five million Venezuelans leaving their country seeking

freedom, sustenance, or both. Id. As Secretary of the Treasury Mnuchin has stated, “[t]he policies

of the regime of President Maduro have consequences that extend beyond Venezuela’s borders,

threatening regional stability and national security.” Statement by Sec. Steven T. Mnuchin

Following Meeting on Venezuela (Apr. 19, 2018), https://home.treasury.gov/news/press-

releases/sm0353. Indeed, the Maduro regime has built a close relationship with foreign adversaries

of the United States which, but for the regime’s existence, would have little foothold in South

America: Russia, China, and most recently Iran. Ex. 1, at 1. That these relationships include

military and intelligence aspects makes them even more worrying for U.S. national security. Id.

      Since January 23, 2019, the United States has recognized Juan Guaidó, the democratically

elected President of the Venezuelan National Assembly, as the Interim President of Venezuela. Id

                                                  2
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 7 of
                                              Filed 07/20/20    18 PageID
                                                             Page  8 of 27 #: 6532




at 2. U.S. policy toward Venezuela is to support the full restoration of democracy, beginning with

free, fair, and transparent presidential elections in which the Venezuelan people choose their

leaders. Id. To achieve this, Secretary of State Pompeo recently proposed a “Democratic

Transition Framework” to resolve Venezuela’s crisis that is rooted in a peaceful, democratic

transition that calls for Maduro to step aside and the establishment of a broadly acceptable,

transitional government to administer free and fair presidential elections. Id. This framework also

sets forth a viable pathway for lifting Venezuela-related U.S. sanctions. Id.; see also U.S.

Department of State, Office of the Spokesperson, “Democratic Transition Framework for

Venezuela – Fact Sheet” (Mar. 31, 2020), https://www.state.gov/democratic-transition-

framework-for-venezuela. In fact, U.S. government agencies are planning for exactly this, as

Secretary of Commerce Ross outlined: “The U.S. will ease sanctions, promote domestic and

international trade credit, deploy technical advisors, and engage international financial institutions

to build confidence in Venezuela’s new economic policies. [It will also work to] [o]verhaul

Venezuela’s central bank, tax system, fiscal institutions, debt, and banking sector in the context of

a long-term [International Monetary Fund] deal and the need for economic stability and free

elections.” Remarks by U.S. Commerce Sec. Wilbur L. Ross at the Venezuelan Infrastructure

Breakfast     in    Brasilia,    Brazil     (Aug.     1,     2019),     https://www.commerce.gov/

news/speeches/2019/08/remarks-us-commerce-secretary-wilbur-l-ross-venezuela-infrastructure.

      The United States has strong foreign policy and national security interests in supporting the

interim government’s efforts to reconstruct the Venezuelan economy following the departure of

Maduro. See Ex. 1. In the words of Special Representative Abrams:

               Since recognizing the Guaidó government on January 23, 2019, the
               U.S. government has taken steps, including through additional

                                                  3
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 8 of
                                              Filed 07/20/20    18 PageID
                                                             Page  9 of 27 #: 6533




                 economic sanctions, to ensure Maduro is not able to liquidate in fire
                 sales the financial assets of Venezuela that are located in United
                 States jurisdictions (and especially CITGO, the crown jewel of
                 PdVSA.) . . . . CITGO, as part of the U.S.-based assets of PDVH
                 and its parent company PdVSA, is one such example of a national
                 resource that has been placed in legal and economic jeopardy as a
                 result of the actions of former Venezuelan governments. Critical to
                 U.S. foreign policy, the United States assesses that the domestic
                 legitimacy of the interim government under Guaidó would be
                 severely eroded were a forced sale of CITGO to take place while the
                 illegitimate Maduro regime still attempts to cling to de facto power
                 in Caracas. The efforts by creditors to enforce judgments against
                 Venezuela by taking immediate steps toward a conditional sale of
                 PdVSA’s U.S.-based assets, including PDVH and CITGO, are
                 detrimental to U.S. policy and the interim government’s
                 priorities. Should these assets be advertised for public auction at
                 this time, the Venezuelan people would seriously question the
                 interim government’s ability to protect the nation’s assets, thereby
                 weakening it and U.S. policy in Venezuela today.

Ex. 1, at 2-3.

      Thus, assets such as PDVH’s shares, which provide indirect ownership of CITGO, are at the

heart of the United States’ current foreign policy efforts with respect to Venezuela. “It is clear that

its loss through a forced sale in a U.S. court would be a great political victory for the Maduro

regime, which has already claimed that the United States and Guaidó are conspiring to ‘steal’

CITGO. The impact on Guaidó, the interim government, and U.S. foreign policy goals in

Venezuela, would be greatly damaging and perhaps beyond recuperation.” Id. at 3.

II.     Changed Circumstances Could Justify Granting Venezuela’s Motion.

      In August 2018, this Court concluded that PDVSA was an alter ego of Venezuela pursuant

to the Supreme Court’s decision in First National City Bank v. Banco Para El Comercio Exterior

de Cuba (“Bancec”), 462 U.S. 611 (1983). In Bancec, the Supreme Court recognized that duly

created instrumentalities of a foreign state are to be accorded a presumption of independent status.


                                                  4
Case 1:17-mc-00151-LPS   Document
       Case 1:19-cv-10023-KPF     212 Filed
                              Document 189 07/16/20  Page 9Page
                                            Filed 07/20/20 of 18 10
                                                                 PageID
                                                                    of 27 #: 6534




See id. at 626-27. The Court noted that freely ignoring the separate status of government

instrumentalities would frustrate “the efforts of sovereign nations to structure their governmental

activities in a manner deemed necessary to promote economic development and efficient

administration.” Id. at 626. As a result, Bancec affords a strong presumption that an independent

instrumentality of a foreign state should be treated as such by U.S. courts, unless (a) that

instrumentality is “so extensively controlled by its owner that a relationship of principal and agent

is created” or (b) doing so “would work fraud or injustice.” Id. at 629.

      Following Bancec’s guidance, this Court concluded that Crystallex had “rebutt[ed] the

presumption of separateness between Venezuela and PDVSA,” and had sufficiently established

that the “sovereign state exercises significant and repeated control over the instrumentality’s day-

to-day operations.” Crystallex Int’l Corp. v Bolivarian Rep. of Venezuela, 333 F. Supp. 3d 380,

401, 403 (D. Del. 2018) (also concluding that Crystallex had not established that giving effect to

the separateness of Venezuela and PDVSA would “work a fraud or injustice” as that term is used

in Bancec). This Court also noted that Venezuela and PDVSA could seek to supplement the factual

record and attempt to demonstrate that the additional evidence “materially alters the Court’s

findings.” Id. at 425. The Third Circuit, in reviewing this Court’s decision, also noted that on

remand, “Venezuela may direct to the District Court credible arguments to expand the record with

later events.” Crystallex Int’l Corp. v Bolivarian Rep. of Venezuela, 932 F.3d 126, 144 (3d Cir.

2019).    The United States respectfully submits that the circumstances underlying that

determination have changed in such a manner that the Court should review its earlier finding




                                                 5
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 10Page
                                              Filed 07/20/20  of 1811
                                                                    PageID
                                                                      of 27 #: 6535




 concerning PDVSA’s independence from Venezuela. 3

       This Court originally concluded that PDVSA was the alter ego of the Venezuelan

 government because “Venezuela extensively control[led] PDVSA,” Crystallex, 333 F. Supp. 3d at

 406, based on Venezuela’s practices of (1) “us[ing] PDVSA’s property as its own,” (2) “[i]gnoring

 PDVSA’s separate status,” (3) “[d]epriving PDVSA of independence from close political control,”

 (4) “[r]equiring PDVSA to obtain approvals for ordinary business decisions,” and (5) “[i]ssuing

 policies causing PDVSA to act directly on behalf of Venezuela.” Id. at 406-09.

       Since issuing that ruling, circumstances in Venezuela have materially changed. As detailed

 in the attached letter from Special Representative Abrams, there have been significant

 developments within Venezuela since 2018 that have precipitated a fundamental shift in U.S.

 foreign policy. In January 2019, in the wake of the fraudulent Venezuelan presidential elections,

 Maduro attempted to install himself as president for a second term. Ex. 1, at 2. Shortly afterwards,




        3
            The specific posture of this case makes it appropriate for this Court to take into account
 changed circumstances in considering the current relationship between PDVSA and Venezuela.
 While courts have routinely examined the historical relationship between a foreign state and its
 instrumentalities in determining whether to pierce the corporate veil for purposes of imposing
 liability, this Court was clear that it did not seek to impose Venezuela’s primary liability on
 PDVSA. Crystallex, 333 F. Supp. 3d. at 391-94. Instead, the question before the Court was
 whether the specific property at issue was really the property of Venezuela and only nominally
 held by PDVSA. Id. at 392. This Court determined “it is appropriate – if it finds PDVSA is
 Venezuela’s alter ego – to view the instant case as not involving a demand that PDVSA use its
 ‘legitimately held assets’ to satisfy Venezuela’s judgment. Rather, the issue here is whether
 PDVSA’s assets are, in effect, Venezuela’s assets . . . .” Id. at 393. Given that inquiry, it is
 appropriate for the Court to consider whether the changed circumstances would result in
 attachment of PDVSA’s legitimately held assets now. See, e.g., Rep. of Austria v. Altmann, 541
 U.S. 677, 696 (2004) (“[Foreign sovereign] immunity reflects current political realities and
 relationships, and aims to give foreign states and their instrumentalities some present protection
 from the inconvenience of suit as a gesture of comity.” (alteration in original, quotation marks
 omitted)).

                                                  6
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 11Page
                                              Filed 07/20/20  of 1812
                                                                    PageID
                                                                      of 27 #: 6536




 the National Assembly, in its role as the only legitimate branch of government duly elected by the

 Venezuelan people, responded by invoking the Venezuelan Constitution to declare the office of

 the presidency vacant, upon which Juan Guaidó, President of the National Assembly, was sworn

 in as Interim President. Id. President Trump immediately issued a public statement officially

 recognizing Guaidó as the Interim President of Venezuela, and Secretary of State Pompeo

 similarly issued a statement concerning the United States’ recognition of the “new Venezuelan

 JRYHUQPHQW´ௗId. On January 5, 2020, following Guaidó’s re-election as president of the National

 Assembly despite an “unlawful, violent, and despicable campaign of arrests, intimidation, and

 bribery” led by Maduro regime officials, the State Department issued a congratulatory statement,

 noting that “[t]he United States and 57 other countries continue to regard [Guaidó] as the

 legitimate . . . interim president of Venezuela.” The United States Congratulates Interim President

 Juan Guaido on His Re-Election as President of the National Assembly (Jan. 5, 2020),

 https://ve.usembassy.gov/the-united-states-congratulates-interim-president-juan-guaido-on-his-

 re-election-as-president-of-the-national-assembly; Ex. 1, at 2.

       “Recognition is a ‘formal acknowledgement’ that a particular ‘entity possesses the

 qualifications for statehood’ or ‘that a particular regime is the effective government of a state.’”

 1702tofsky v. Kerry, 576 U.S. 1, 11 (2015) (quoting Restatement (Third) of Foreign Relations Law

 of the United States § 203, cmt. a, p. 84 (1986)). The Supreme Court has made clear that “[t]he

 text and structure of the Constitution grant the President the power to recognize foreign nations

 and governments” and that the power is “exclusive,” i.e., is vested solely in the President, rather

 than in the Courts or the Congress.       Id. at 14.   This exclusivity has wide-reaching legal

 ramifications. Because “[p]olitical recognition is exclusively a function of the Executive,” Banco


                                                  7
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 12Page
                                              Filed 07/20/20  of 1813
                                                                    PageID
                                                                      of 27 #: 6537




 Nacional de Cuba v. Sabbatino, 376 U.S. 398, 410 (1964), courts are bound by that judgment when

 determining what regime constitutes the government of a state. See, e.g., United States v. Pink,

 315 U.S. 203, 223 (1942) (“[R]ecognition of a foreign sovereign conclusively binds the courts.”);

 see also Crystallex, 932 F.3d at 135 n.2 (recognizing the Guaidó interim government “as

 authorized to speak and act on behalf of Venezuela in these appeals”); Jimenez v. Palacios, C.A.

 No. 2019-0490-KSJM, 2019 WL 3526479, at *9-11 (Del. Ch. Aug. 2, 2019) (holding that under

 the political question doctrine, the U.S. President’s recognition of the Guaidó government binds

 the Delaware Court of Chancery).

        Accordingly, the U.S. government’s recognition of the Guaidó government constitutes a

 substantial and material change in circumstances that is itself sufficient to merit reconsideration of

 this Court’s earlier alter ego determination, which rested on the corrupt actions of the Maduro

 regime in connection with PDVSA, e.g., Crystallex, 333 F. Supp. 3d at 407-08. In addition,

 Venezuela has stated that the Guaidó government has taken “concrete steps to confirm PDVSA’s

 independence from Venezuela.” D.I. 184 at 13. The State Department has indicated that it has no

 reason to doubt the veracity of these representations concerning the independence of the PDVSA,

 PDVH, and CITGO boards. Ex. 1, at 2. As a result, fundamental premises underlying the alter

 ego ruling no longer hold.

 III.    If the Court Denies the Pending Motions to Dissolve or Quash the Writ of
         Attachment, It Should Not Authorize Crystallex to Proceed Toward a Sale at This
         Time.

        This Court has recognized that it has discretion over whether, when, and in what manner it

 moves forward with the contemplated sale of shares of PDVH, to the extent otherwise consistent

 with U.S. sanctions law. See D.I. 154 at 9 n.13; see also Landis v. N. Am. Co., 299 U.S. 248, 254-


                                                   8
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 13Page
                                              Filed 07/20/20  of 1814
                                                                    PageID
                                                                      of 27 #: 6538




 55 (1936) (recognizing the “power inherent in every court to control the disposition of the causes

 on its docket”). Regardless of the disposition of the pending motions to eliminate the attachment,

 the United States respectfully submits that the Court should exercise any such discretion not to

 proceed toward a sale at this time. The prefatory steps that Crystallex proposes implicate

 significant U.S. foreign policy and national security interests that are rightly before the Executive

 Branch in the Crystallex license application, and taking action which advances toward a public

 auction and contingent sale would serve no purpose if OFAC ultimately denies Crystallex’s license

 application.

        A.      OFAC is currently reviewing Crystallex’s license application and is not yet in a
                position to issue a decision.

       As this Court is aware, U.S. sanctions involving Venezuela require a license for any sale of

 PDVH shares. See 31 C.F.R. §§ 591.506(c), 591.407; 84 Fed. Reg. 3282 (Feb. 11, 2019); E.O.

 Nos. 13,884 (Aug. 5, 2019), 13,850 (Nov. 1, 2018), 13,835 (May 21, 2018), 13,808 (Aug. 24,

 2017); see also OFAC FAQs 808 & 809. Crystallex has accordingly “submitted an application to

 OFAC for a specific license authorizing the sale of shares of PDVH,” and “seeks formal approval

 of the commencement of the sale process, through and including the auction of the shares of

 PDVH.” D.I. 182 at 7; see also Letter from Andrea Gacki to Ethan Davis, dated July 16, 2020,

 attached hereto as Ex. 2, at 1 (quoting Crystallex license application, which seeks authorization

 from OFAC “to provide Crystallex a Specific License to allow the federal court in the District of

 Delaware (which has jurisdiction over the shares in question and in whose constructive possession

 the shares are currently held) to pursue all activities necessary and ordinarily incident to organizing

 and conducting a judicial sale of the shares as provided for by U.S. federal and Delaware law,

 regulations, and precedents.”). OFAC notes that this request is necessary under applicable law,

                                                   9
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 14Page
                                              Filed 07/20/20  of 1815
                                                                    PageID
                                                                      of 27 #: 6539




 not least because “a license is required before a public auction or contingent sale could occur.”

 See Ex. 2, at 2 (citing E.O. Nos. 13,808, 13,835, 13,850, 13,884; 31 C.F.R. §§ 591.201, 591.506(c),

 591.407; OFAC FAQs 808 & 809). OFAC is currently reviewing this application. See id. at 2.

        OFAC is not yet in a position to issue a license decision to Crystallex, in part because of

 the complexity of Crystallex’s application. 4 Id. at 2. “Unlike a routine OFAC license application,

 which may present a straightforward request to license a single transaction or limited set of

 transactions involving the applicant and a sanctioned person or a sanctioned jurisdiction,

 Crystallex’s submission implicates a series of complicated legal and policy questions.” Id.

 Relevant issues include the rapidly evolving situation in Venezuela, developments in the OFAC

 sanctions regime to address this situation, and the claims of other creditors against Venezuela—

 some of whom have also submitted license applications that implicate the PDVH shares. Id. Given

 the complex nature of these questions, the license request continues to undergo interagency review.

 Id.

       Crystallex suggests that proceeding toward a sale of shares of PDVH “could aid OFAC in

 its review of Crystallex’s application for a specific license,” D.I. 198 at 3, by providing additional

 information about “[t]he mechanics of the sale process,” id. at 9-11; see also D.I. 154 at 9 (noting

 “Crystallex’s speculation . . . that OFAC will not issue a license until [a public auction takes place

 and] a winning bidder has been identified”). Contrary to this suggestion, proceeding toward a



        4
           OFAC recognizes that if this Court grants either Venezuela’s pending Rule 60(b)
 motion or PDVSA, PDVH, and CITGO’s pending motion to quash the writ of attachment, and
 thus dissolves or quashes the writ of attachment, that would obviate the need for OFAC to rule
 on the license application. That might also forestall the need for the parties and the Court to
 address certain purported issues of constitutional and foreign relations law. See, e.g., D.I. 198 at
 9; D.I. 154 at 23.

                                                  10
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 15Page
                                              Filed 07/20/20  of 1816
                                                                    PageID
                                                                      of 27 #: 6540




 public auction and contingent sale “would not in any way facilitate OFAC’s license adjudication

 process with respect to Crystallex’s instant license application.” Ex. 2, at 2. As Director Gacki

 further explains in her attached letter:

                  It is well within OFAC’s licensing discretion to evaluate and
                  determine whether to issue Crystallex’s requested license without
                  needing to know the identity of the “winning bidder” in advance.
                  OFAC uses its substantial discretion to evaluate a range of options
                  when considering any specific licensing request, from a decision to
                  deny the license in its entirety, to grant the license in its entirety, to
                  grant the license subject to certain conditions, or even to bifurcate
                  the license request and sequence the authorization of actions in the
                  future. When evaluating a specific licensing request, OFAC could
                  also separately determine that additional information or
                  supplemental specific license requests are needed.

 Id.

        B.        Proceeding toward a sale at this time would imperil the United States’ foreign
                  policy and national security interests, and would serve no purpose if OFAC
                  ultimately denies Crystallex’s license application.

       Proceeding in the manner Crystallex proposes would imperil the United States’ important

 foreign policy interest in supporting the Guaidó government. As Special Representative Abrams

 has explained:

                  The efforts by creditors to enforce judgments against Venezuela by
                  taking immediate steps toward a conditional sale of PdVSA’s U.S.-
                  based assets, including PDVH and CITGO, are detrimental to U.S.
                  policy and the interim government’s priorities. Should these assets
                  be advertised for public auction at this time, the Venezuelan people
                  would seriously question the interim government’s ability to protect
                  the nation’s assets, thereby weakening it and U.S. policy in
                  Venezuela today.

                  Whatever the eventual settlement of Venezuela’s debts or the fate of
                  other accounts or assets, CITGO today is a special case. Every
                  Venezuelan knows of this company and it is viewed, as are
                  Venezuela’s oil reserves, as a central piece of the national
                  patrimony. It is clear that its loss through a forced sale in a U.S.

                                                     11
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 16Page
                                              Filed 07/20/20  of 1817
                                                                    PageID
                                                                      of 27 #: 6541




                court would be a great political victory for the Maduro regime,
                which has already claimed that the United States and Guaidó are
                conspiring to ‘steal’ CITGO. The impact on Guaidó, the interim
                government, and U.S. foreign policy goals in Venezuela, would be
                greatly damaging and perhaps beyond recuperation.

 Ex. 1, at 3. The situation in Venezuela is fluid, but absent a change in the above foreign policy

 considerations, these factors will weigh heavily in OFAC’s consideration of Crystallex’s license

 application and could prove to be dispositive of OFAC’s decision. See Ex. 2, at 2.

        The United States respectfully submits that this Court should not authorize Crystallex to

 take further steps toward a forced sale of PDVH in light of the risk that such steps would harm

 U.S. foreign policy and national security interests in Venezuela. See, e.g., Zarmach Oil Servs.,

 Inc. v. U.S. Dep’t of the Treasury, 750 F. Supp. 2d 150, 155 (D.D.C. 2010) (“[C]ourts owe a

 substantial measure of ‘deference to the political branches in matters of foreign policy.’” (quoting

 Regan v. Wald, 468 U.S. 222, 242 (1984))); see also Jama v. Immigration & Customs Enforcement,

 543 U.S. 335, 348 (2005) (noting Supreme Court’s “customary policy of deference to the President

 in matters of foreign affairs”); 50 U.S.C. § 1702(a)(1)(B) (conferring on the President broad

 authority to “nullify, void, prevent or prohibit, any” transaction involving “any property in which

 any foreign country or a national thereof has any interest”). Here, the value of PDVH both

 numerically and strategically is clear; there is no comparable asset for Venezuela and its new

 government. See Ex. 1, at 3; see also, e.g., D.I. 182 at 14 (estimating that “PDVH’s subsidiaries . . .

 have assets in excess of $9.2 billion.”).

        Additionally, at a more practical level, the parties’ submissions make clear that nothing

 comparable to the sale of the PDVH shares has ever been undertaken by a court in this manner.

 The sole example cited by Crystallex involved shares worth approximately $500,000, a far cry


                                                   12
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 17Page
                                              Filed 07/20/20  of 1818
                                                                    PageID
                                                                      of 27 #: 6542




 from the PDVH valuations suggested by the parties. See D.I. 188 at 12 n.17 (citing “unrebutted

 research show[ing] that the largest stock sale ever managed by the Delaware authorities under 8

 Del. C. § 324 was for $567,000”); D.I. 182 at 1-4 (seeking to sell enough shares of PDVH under

 8 Del. C. § 324 to satisfy “an arbitral award of $1.4 billion”). While the concerns of the U.S.

 government are with the foreign policy implications of the contemplated auction and contingent

 sale, the lack of any comparable examples and experience are additional reasons for the Court to

 forego further action until after OFAC has issued a decision on Crystallex’s pending license

 application.

                                           CONCLUSION

        The United States recognizes that “Venezuela owes Crystallex from a judgment that has

 been affirmed in our courts,” D.I. 174 at 3 (quoting Crystallex, 932 F.3d at 149), and is not

 suggesting that Venezuela should be permitted to avoid payment of its lawful obligations. But

 given the changed circumstances since the Court concluded that PDVSA was an alter ego of

 Venezuela in 2018, the United States respectfully submits that relief under Rule 60(b) may be

 appropriate. And given the delicate and evolving political situation in Venezuela, the U.S. foreign

 policy and national security interests that are implicated, and the related economic sanctions, the

 United States respectfully asks the Court to refrain from authorizing an auction and sale of

 Venezuela’s largest and most important foreign asset while Crystallex’s licensing application is

 pending before OFAC. Such an action would needlessly imperil U.S. interests, and matters of

 equity militate against providing such relief, particularly where the parties still dispute the validity

 of Crystallex’s writ.




                                                   13
Case 1:17-mc-00151-LPS   Document
        Case 1:19-cv-10023-KPF    212 Filed
                               Document  18907/16/20  Page 18Page
                                              Filed 07/20/20  of 1819
                                                                    PageID
                                                                      of 27 #: 6543




 Dated: July 16, 2020                        Respectfully submitted,

                                             ETHAN P. DAVIS
                                             Acting Assistant Attorney General

                                             DAVID M. MORRELL
                                             Deputy Assistant Attorney General

                                             DIANE KELLEHER
                                             Assistant Branch Director
                                             Federal Programs Branch

                                             /s/ Joseph E. Borson
                                             JOSEPH E. BORSON (Va. Bar No. 85519)
                                             JOSEPH J. DEMOTT (Va. Bar No. 93981)
                                             Trial Attorneys
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L St. NW
                                             Washington, DC 20530
                                             Phone: (202) 514-1944
                                             Fax: (202) 616-8470
                                             Email: joseph.borson@usdoj.gov

                                             Attorneys for the United States




                                        14
Case 1:17-mc-00151-LPS   Document
       Case 1:19-cv-10023-KPF     212-1 189
                              Document  Filed 07/16/20   Page Page
                                              Filed 07/20/20  1 of 420
                                                                     PageID
                                                                       of 27 #: 6544




                                   EXHIBIT 1
Case 1:17-mc-00151-LPS   Document
       Case 1:19-cv-10023-KPF     212-1 189
                              Document  Filed 07/16/20   Page Page
                                              Filed 07/20/20  2 of 421
                                                                     PageID
                                                                       of 27 #: 6545
Case 1:17-mc-00151-LPS   Document
       Case 1:19-cv-10023-KPF     212-1 189
                              Document  Filed 07/16/20   Page Page
                                              Filed 07/20/20  3 of 422
                                                                     PageID
                                                                       of 27 #: 6546
Case 1:17-mc-00151-LPS   Document
       Case 1:19-cv-10023-KPF     212-1 189
                              Document  Filed 07/16/20   Page Page
                                              Filed 07/20/20  4 of 423
                                                                     PageID
                                                                       of 27 #: 6547
Case 1:17-mc-00151-LPS   Document
       Case 1:19-cv-10023-KPF     212-2 189
                              Document  Filed 07/16/20   Page Page
                                              Filed 07/20/20  1 of 424
                                                                     PageID
                                                                       of 27 #: 6548




                                   EXHIBIT 2
Case 1:17-mc-00151-LPS   Document
       Case 1:19-cv-10023-KPF     212-2 189
                              Document  Filed 07/16/20   Page Page
                                              Filed 07/20/20  2 of 425
                                                                     PageID
                                                                       of 27 #: 6549




                                                                      July 16, 2020

 Ethan P. Davis
 Assistant Attorney General
 Civil Division
 U.S. Department of Justice
 950 Pennsylvania Avenue, N.W.
 Washington, D.C. 20530

                Re:     Crystallex International Corporation v. Bolivarian Republic of Venezuela
                        (D. Del. 17-mc-151-LPS)

 Dear Mr. Davis:

         This letter is in response to the U.S. District Court for the District of Delaware’s
 invitations on December 12, 2019, and May 22, 2020, to provide certain input concerning the
 above-referenced litigation. I would appreciate your assistance in forwarding this letter to the
 Court.

        As the Director of the U.S. Department of the Treasury’s Office of Foreign Assets
 Control (“OFAC”), I, Andrea M. Gacki, confirm the following:

         On April 9, 2020, Crystallex submitted a specific license application requesting OFAC
 “to provide Crystallex a Specific License to allow the federal court in the District of Delaware
 (which has jurisdiction over the shares in question and in whose constructive possession the
 shares are currently held) to pursue all activities necessary and ordinarily incident to organizing
 and conducting a judicial sale of the shares as provided for by U.S. federal and Delaware law,
 regulations, and precedents.” In other words, Crystallex seeks OFAC authorization for an
 auction and sale of the shares of PDV Holding, Inc. (“PDVH”) belonging to Petróleos de
 Venezuela, S.A. (“PDVSA”). PDVH is the holding company for CITGO Holding, Inc., which in
 turn wholly owns CITGO Petroleum Corp. (“CITGO”). Crystallex’s license application is
 predicated on its possession of a valid writ of attachment against the PDVH shares issued by the
 U.S. District Court for the District of Delaware (Case No. C.A. No. 17-mc-00151-LPS).

          In its December 12, 2019, Memorandum Order, the District of Delaware expressed
 interest in hearing directly from the Executive Branch regarding “whether OFAC will refrain
 from issuing a license until the bidding process is complete.” It is my understanding that the
 “bidding process” referenced in the Court’s order is Crystallex’s proposed auction of the PDVH
 shares to execute on its writ of attachment. Subsequently, OFAC has monitored the Court’s stay
 of the litigation and has reviewed the parties’ recent motions and briefing in response to the
Case 1:17-mc-00151-LPS   Document
       Case 1:19-cv-10023-KPF     212-2 189
                              Document  Filed 07/16/20   Page Page
                                              Filed 07/20/20  3 of 426
                                                                     PageID
                                                                       of 27 #: 6550




 Court’s May 22, 2020, Memorandum Order lifting that stay. In the May 22 Memorandum
 Order, the Court reiterated its interest in receiving input from the Executive Branch.

         In response to the Court’s question, it is not the case that OFAC is waiting to adjudicate
 Crystallex’s license application until after a public auction of PDVH’s shares has been held.
 Indeed, a license is required before a public auction or contingent sale could occur. See
 Executive Orders 13808, 13835, 13850, 13884; 31 C.F.R. §§ 591.201, 591.506(c) & 591.407;
 see also OFAC Frequently Asked Questions 808 & 809. In fact, taking the steps Crystallex
 proposes toward an auction and sale of PDVH’s shares would not in any way facilitate OFAC’s
 license adjudication process with respect to Crystallex’s instant license application. It is well
 within OFAC’s licensing discretion to evaluate and determine whether to issue Crystallex’s
 requested license without needing to know the identity of the “winning bidder” in advance.
 OFAC uses its substantial discretion to evaluate a range of options when considering any specific
 licensing request, from a decision to deny the license in its entirety, to grant the license in its
 entirety, to grant the license subject to certain conditions, or even to bifurcate the license request
 and sequence the authorization of actions in the future. When evaluating a specific licensing
 request, OFAC could also separately determine that additional information or supplemental
 specific license requests are needed.

         Although OFAC is not yet in a position to issue a decision to Crystallex on its license
 application, OFAC would like to take this opportunity to discuss the license application review
 process. Unlike a routine OFAC license application, which may present a straightforward
 request to license a single transaction or limited set of transactions involving the applicant and a
 sanctioned person or a sanctioned jurisdiction, Crystallex’s submission implicates a series of
 complicated legal and policy questions, such as (1) the rapidly evolving and delicate political and
 economic situation in Venezuela, including the United States’ recognition of Juan Guaidó as the
 Interim President of Venezuela; (2) developments in OFAC sanctions to address the changed
 circumstances in Venezuela; and (3) the claims of numerous other creditors against Venezuela
 arising from the malign actions of the regimes of former Presidents Hugo Chávez and Nicolás
 Maduro. Moreover, other creditors have submitted license applications that implicate the PDVH
 shares. Based on complex considerations such as these, OFAC’s internal review of Crystallex’s
 license application, as well as the U.S. government’s corresponding interagency review, remain
 ongoing.

        As you know, Elliott Abrams, the U.S. Department of State’s Special Representative for
 Venezuela, has submitted to the U.S. Department of Justice (with a copy to OFAC) a letter
 intended for this Court indicating that any auction or sale of PDVH’s shares at this time would
 undermine current U.S. foreign policy on Venezuela. Absent a change in the above
 considerations, these factors will weigh heavily in OFAC’s license determination and could
 prove to be dispositive in adjudicating this license application.

         OFAC also notes that the pending license application is predicated on Crystallex’s
 possession of a valid writ of attachment. OFAC is aware that the Court is currently considering
 (1) Venezuela’s Motion for Relief Under Federal Rule of Civil Procedure 60(b); and
 (2) PDVSA, PDVH, and CITGO’s Motion to Quash the Writ of Attachment. If the Court grants
 either of these two motions, then Crystallex’s pending license application will become moot.

                                                 -2-
Case 1:17-mc-00151-LPS   Document
       Case 1:19-cv-10023-KPF     212-2 189
                              Document  Filed 07/16/20   Page Page
                                              Filed 07/20/20  4 of 427
                                                                     PageID
                                                                       of 27 #: 6551




         OFAC intends to continue its review of Crystallex’s license application while monitoring
 the District of Delaware litigation and communicating with the U.S. Department of State
 regarding Venezuela’s evolving political and economic situation.

        Sincerely,



        Andrea Gacki
        Director
        Office of Foreign Assets Control




                                               -3-
